J-S24019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PHILADELPHIA FEDERAL CREDIT                :   IN THE SUPERIOR COURT OF
    UNION                                      :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    RENODA K. BASS                             :
                                               :   No. 74 EDA 2022
                                               :
    APPEAL OF: BMRK LENDING, LLC               :

               Appeal from the Order Entered November 17, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 190800631


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED OCTOBER 13, 2022

        BMRK Lending, LLC, (BMRK) appeals from the order, entered in the

Court of Common Pleas of Philadelphia County, denying its petition to

intervene in the underlying confession of judgment action.1 BMRK filed its



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 On August 7, 2019, Plaintiff/Appellee, the Philadelphia Federal Credit Union
(PFCU), filed a complaint for confession of judgment ($352,913.22, plus
interest from date of entry) against Defendant Renoda Bass (Bass), pursuant
to a warrant of attorney contained in a $343,000.00 commercial promissory
note given to PFCU by Bass on May 31, 2017. The note was secured by a
mortgage upon property owned by Bass, located at 7627 Este Avenue in
Philadelphia, PA 19153 [Mortgaged Premises]. On November 12, 2019, PFCU
caused a writ of execution to be issued, which exposed both the Mortgaged
Premises and an adjacent parcel also owned by Bass, located at 2541-43
South 77th Street, Philadelphia, PA 19153 (77th Street Premises), to sheriff’s
sale.
J-S24019-22



petition to intervene on September 20, 2021.2         However, the Mortgaged

Premises and the 77th Street Premises were sold at sheriff’s sale seven months

prior, on February 4, 2020, in partial satisfaction of the confessed judgment

in the amount of $352,913.22, which was entered on August 7, 2019. The

sheriff’s deed was acknowledged on August 25, 2020 and PFCU filed a

deficiency judgment petition on February 11, 2021, which the court granted

on March 2, 2021. The court denied BMRK’s petition as it was not filed during

the pendency of the action, in accordance with Pa.R.C.P. 2327.        After our

review, we quash this appeal.

        On May 3, 2022, this Court entered an order directing BMRK, within ten

days, to show cause why the appeal should not be quashed as interlocutory

or dismissed as moot.3        Inexplicably, BMRK did not respond.   On May 24,
____________________________________________


2 BMRK sought to protect its lien interest in another property owned by Bass,
located at 4768 Tacony Street, Philadelphia, PA (Tacony Property), which Bass
had sold to Marie Homes, LLC, on March 1, 2021. Marie Homes financed the
purchase via a purchase money mortgage in favor of BMRK. BMRK’s mortgage
on the Tacony Property was recorded until April 23, 2021. Following entry of
PFCU’s deficiency judgment, on March 2, 2021, PFCU sought a writ of
execution on the Tacony Property on September 14, 2021. The issue of why
BMRK did not discover PFCU’s August 7, 2019 judgment is not before us.

3   This Court’s order provided, in part:

        An appeal lies only from a final order unless otherwise permitted
        by rule or statute. McCutcheon v. Philadelphia Electric Co.,
        788 A.2d 345, 349 (Pa. 2002). A final order is one that disposes
        of all claims and all parties. Pa.R.A.P. 341(b)(1); see also
        Spuglio v. Cugini, 818 A.2d 1286, 1287 (Pa. Super. 2003)
        (quashing appeal from orders that disposed of fewer than all
        asserted claims). Furthermore, as a general rule, an actual case
(Footnote Continued Next Page)


                                           -2-
J-S24019-22



2022, this Court discharged the show-cause order, referring the matter to this

panel. See Order, 5/24/22.

       The trial court set forth the underlying facts of this case as follows:

       On August 7, 2019, [] Philadelphia Federal Credit Union [PFCU]
       filed a complaint for confession of money judgment against
       Renoda K. Bass [Bass] stating [Bass] was indebted to [PFCU] in
       the amount of $352,913.22 including interest.            [PFCU] also
       attached evidence of a loan agreement and mortgage between the
       parties. [] On November 12, 2019, [PFCU] filed a praecipe for
       writ of execution upon the confessed judgment amount requesting
       the prothonotary issue a writ of execution for two (2) parcels of
       property owned by [Bass] located at 7627 Este Avenue,
       Philadelphia, PA 19153, and 2541-43 S. 77th Street, Philadelphia
       PA 19153 (Subject Properties). The filing further requested that
       the Philadelphia Sheriff’s Office issue a levy and sell [Bass’s]
       interest in the Subject Properties to satisfy the judgment. []
       Subsequently, [ filed multiple affidavits of service, certifying it had
       served notice upon several interest parties[,] including [Bass],
       additional creditors[,] as well as lien holders that may have had
       an interest in the Subject Properties.

       On February 4, 2020, the property located at 7627 Este Avenue,
       Philadelphia, PA 19153, [the Mortgaged Premises], was sold at
       sheriff’s sale. On February 11, 2021, [PFCU] filed a petition to fix
       fair market value and establish amount of deficiency claim
       (Deficiency Petition) requesting the fair market value of the
____________________________________________


       or controversy must exist at all stages of the judicial process, or
       a case will be dismissed as moot. In re Duran, 769 A.2d 497,
       502 ( Pa. Super. 2001). If an event occurs that renders impossible
       the grant of the requested relief, the issue is moot, and the appeal
       is subject to dismissal. Delaware River Preservation Co., Inc.
       v. Miskin, 923 A.2d 1177, 1183 n.3 ( Pa. Super. 2007); see also
       Deutsche Bank Nat. Co. v. Butler, 868 A.2d 574 (Pa. Super.
       2005) (holding appeal from denial of petition to set aside sheriff’s
       sale was moot upon subsequent sheriff’s sale and delivery of
       deed).

Order, 5/3/22.


                                           -3-
J-S24019-22


       property sold at sheriff sale be set at $260,000.00 and be offset
       against the pending judgment of $381,719.10.[4]

       On March 2, 2021, this [c]ourt granted [PFCU’s D]eficiency
       [P]etition and established a deficiency claim for monetary
____________________________________________


4 Under the statute governing deficiency judgments, 42 Pa.C.S. § 8103, a
creditor’s judgment against a debtor is reduced by the fair market value of
the property purchased, directly or indirectly, by the creditor, rather than by
the actual sale price of the property. Horbal v. Moxham Na. Bank, 697
A.2d 577 (Pa. 1997). See generally, 14 Standard Pennsylvania Practice §
78:30. Section 8103 provides, in part:

          (a)    General rule.– Whenever any real property is sold,
                 directly or indirectly, to the judgment creditor in
                 execution proceedings and the price for which such
                 property has been sold is not sufficient to satisfy the
                 amount of the judgment, interest and costs[,] and the
                 judgment creditor seeks to collect the balance due on
                 said judgment, interest and costs, the judgment
                 creditor shall petition the court to fix the fair market
                 value of the real property sold. The petition shall
                 be filed as a supplementary proceeding in the
                 matter in which the judgment was entered.

42 Pa.C.S. § 8103 (emphasis added). See also 42 Pa.C.S. § 5522(b)(2)
(requiring petitions to fix fair market value be filed within six months). If the
judgment creditor fails to file a section 8103(a) petition to fix the fair market
value of the property within six months of the sheriff’s sale, then the debtor
may file a petition to have the judgment marked satisfied, released and
discharged as a matter of law. 42 Pa.C.S. § 8103(d); First Nat. Consumer
Discount Co. v. Fetherman, 527 A.2d 100, 105 (Pa. 1987).

We note that BMRK’s petition to fix fair market value, filed on February 11,
2021, was not filed within six months of the February 4, 2020 sheriff’s sale.
As pointed out by PFCU, it was, however, filed within six months of the August
25, 2020 acknowledgment by the prothonotary of the sheriff’s deed.
Appellee’s Brief, at 6. See 42 Pa.C.S. § 5522(b)(2)(b) (“Commencement of
action required. —The following actions and proceedings must be commenced
within six months: [] (2) A petition for the establishment of a deficiency
judgment following execution and delivery of the sheriff’s deed for the
property sold in connection with the execution proceedings referenced in the
provisions of section 8103(a) (relating to deficiency judgments)).


                                           -4-
J-S24019-22


      judgment against [Bass] in the amount of $163,209.09.
      Subsequently, on March 9, 2021, [PFCU] filed an affidavit of
      service for the [D]eficiency [P]etition indicating personal service
      had been effectuated upon [Bass] on March 4, 2021. [PFCU] also
      indicated it had successfully mailed notice to [Bass’s] address of
      record listed on this [c]ourt’s docket prior to this [c]ourt’s ruling
      on the [Deficiency] Petition.

      On September 14, 2021, [PFCU] filed a second praecipe for writ
      of execution upon the confessed judgment for the remaining
      deficiency balance including additional accrued costs. This time,
      [PFCU] requested the Prothonotary issue a writ of execution for
      another parcel of property owned by [Bass] located at 4768
      Tacony Street, Philadelphia, PA (“the [Tacony] Property”).

      On September 20, 2021, BMRK [] filed a motion to intervene. In
      its motion, [BMRK] indicated it held a mortgage against the
      [Tacony] Property and possessed proper standing to intervene in
      this proceeding to protect its interest. [BMRK] also indicated that
      service and notice of the “Deficiency Petition” in this matter were
      not properly effectuated consistent with Pa.R.C.P. 3283 and
      Pa.R.C.P. 3284(1). On October 4, 2021, [PFCU] filed a response
      to [BMRK]’s petition to intervene, requesting this [c]ourt deny its
      petition[,] indicating service was properly effectuated by mail to
      [Bass’s] residence as well as via personal service on March 4,
      2021.

      On November 16, 2021, this [c]ourt entered an order denying
      [BMRK]’s petition to intervene because the petition was not filed
      during the pendency of this action as required by Pa.R.C.P. 2327.

Trial Court Opinion, 4/19/22, at 1-4 (footnotes and unnecessary capitalization

omitted; footnote 3 added).

      BMRK filed this timely appeal.     Both BMRK and the trial court have

complied with Pa.R.A.P. 1925.

      BMRK raises the following issues for our review:

      1.    Can a party intervene in an action to protect its interest in
      real estate from execution on an invalid deficiency judgment,
      where the proposed intervenor did not have an interest in the real
      estate prior to the entry of the original judgment?

                                      -5-
J-S24019-22


      2.     Is a deficiency judgment validly entered where the petition
      to fix fair market value omits property acquired pursuant to the
      execution proceeding on the original judgment?

      3.     Is a deficiency judgment validly entered where (i) the
      petition to fix fair market value was not served in accordance with
      Pa.R.C.P. 3283(a)(2), (ii) the creditor did not file a return of
      service for the petition as required by Pa.R.C.P. 3283(b), and (iii)
      the creditor did not serve a Rule 237.1 notice as required by
      Pa.R.C.P. 3284(1)?

Appellant’s Brief, at 2 (reordered for ease of disposition).

      Generally, an appellate court only has jurisdiction to review final orders.

See Pa.R.A.P. 341 (providing that “an appeal may be taken as of right from

any final order”). The official note to Pa.R.A.P. 341 explains: “[A]n order

denying a party the right to intervene” is no longer considered an appealable

final order but, in appropriate cases, may “fall under Pa.R.A.P. 312

(Interlocutory Appeals by Permission) or Pa.R.A.P. 313 (Collateral Orders).”

Id., note.

      Here, BMRK did not seek the trial court’s permission to appeal pursuant

to Rule 312. Therefore, unless the order denying its petition to intervene can

be classified as a collateral order pursuant to Rule 313, we are without

jurisdiction to entertain the instant appeal.

      The Pennsylvania Rules of Appellate Procedure set forth three conditions

that must be present for an order to be defined as collateral. The order must

be “[1] separable from and collateral to the main cause of action [2] where

the right involved is too important to be denied review [3] and the question

presented is such that if review is postponed until final judgment in the case,



                                      -6-
J-S24019-22



the claim will be irreparably lost.” Pa.R.A.P. 313(b). In order “[t]o benefit

from the collateral order doctrine, an order must satisfy all three elements.”

Radakovich v. Radakovich, 846 A.2d 709, 714 (Pa. Super. 2004) (citation

omitted).    See Financial Freedom, SFC v. Cooper, 21 A.3d 1229 (Pa.

Super. 2011) (holding Rules of Civil Procedure do not permit intervention after

matter has been finally resolved).

      Here, we find the first two prongs of Rule 313’s collateral order test are

satisfied. The order denying BMRK’s petition to intervene is separate from

and collateral to the confessed judgment action.       Further, BMRK avers the

order denying the petition to intervene affects its property interest, which is

deeply rooted in public policy going beyond the underlying litigation.       See

Mortgage Electronic Registration Systems, Inc. v. Malehorn, 16 A.3d

1138, 1141-42 (Pa. Super. 2011) (order denying mobile home owner’s motion

to intervene in foreclosure action failed to satisfy collateral order doctrine and

thus was not immediately appealable). However, we find that the third prong,

requiring that the question presented is such that if review is postponed until

final judgment, the claim will be irreparably lost, cannot be met here. Simply

put, judgment was entered almost 18 months before BMRK filed its motion to

intervene.

      BMRK argues, however, that PFCU’s deficiency judgment action

somehow renders the underlying matter “pending.” For the following reasons,

we disagree.




                                      -7-
J-S24019-22



      The determination of who may intervene in an action and when that

intervention may be prohibited is determined by Pa.R.C.P. 2327 and 2329.

See Nemirovsky v. Nemirovsky, 776 A.2d 988, 992 (Pa. Super. 2001).

Rule 2327 provides in pertinent part:

      At any time during the pendency of an action, a person not
      a party thereto shall be permitted to intervene therein, subject to
      these rules if

         (1) the entry of a judgment in such action or the satisfaction
         of such judgment will impose any liability upon such person
         to indemnify in whole or in part the party against whom
         judgment may be entered; or

         (2) such person is so situated as to be adversely affected by
         a distribution or other disposition of property in the custody
         of the court or of an officer thereof; or

         (3) such person could have joined as an original party in the
         action or could have been joined therein; or

         (4) the determination of such action may affect any legally
         enforceable interest of such person whether or not such
         person may be bound by a judgment in the action.

Pa.R.C.P. 2327 (emphasis added).

      An action or suit is “pending,” as required for a court to allow

intervention by a party, from its inception until the rendition of final judgment.

U.S. Bank National Association for Pennsylvania Housing Finance

Agency v. Watters, 163 A.3d 1019 (Pa. Super. 2017). See Newberg by

Newberg v. Board of Public Educ., 478 A.2d 1352 (Pa. Super. 1984)

(petition for leave to intervene must be filed during pendency of action;

petition filed after final adjudication is too late). Further, “where a court no

longer has power to permit intervention because a matter has been finally

                                      -8-
J-S24019-22



adjudicated, a hearing on a petition to intervene would be pointless.” In re

Estate of Albright, 545 A.2d 896, 899 (Pa. Super. 1988).

      BMRK’s interest arose on February 26, 2021, when its mortgage loan to

Marie Homes LLC to finance the purchase of the Tacony Property from Bass

was recorded. See BMRK’s Petition to Intervene, 9/20/21, at ¶ 15, Exhibit 2;

PFCU’s Response to Petition to Intervene, 10/4/21, at ¶ 16. BMRK argues

that a deficiency judgment, which was entered on March 2, 2021, renders the

action, on which judgment by confession was entered on August 7,

2019, “pending,” and, therefore, its petition was timely filed. See Appellant’s

Brief, at 13-14. BMRK also argues its interest did not arise until after the

judgment was entered and contends that the writ of execution against the

Tacony Property, instituted as a result of the deficiency judgment, threatens

to improperly divest BMRK of its interest.    Id. at ¶ 24.   Notably, BMRK’s

argument acknowledges that judgment in the confessed judgment action was

entered.

      PFCU argues that final judgment was entered on August 7, 2019, and

that the action was not “pending” when BMRK filed its petition to intervene on

September 20, 2021.     Thus, PFCU argues, BMRK’s petition to intervene is

precluded under Rule 2327. PFCU also points out that the lien of the judgment

“attached to all other real property in the County of Philadelphia owned by

[Bass] at the time of its entry, including (a) 2541-43 South 77th Street [] and

(b) 4768 Tacony Street.” PFCU Response to BMRK’s Petition to Intervene,

10/4/21, at ¶ 2.     PFCU acknowledges BMRK’s “interest” in the Tacony

                                     -9-
J-S24019-22



Property, but contends its interest is not of the type that entitles BMRK to

intervene in this matter. Id. at ¶ 19. PFCU contends that BMRK’s mortgage

is not entitled to priority over PFCU’s judgment, which attached to the Tacony

Property approximately 18 months before BMRK’s mortgage was recorded.

Id. at ¶ 37.

        A     proceeding   pursuant    to      the   Deficiency   Judgment   Act   is   a

supplementary proceeding in “the matter in which the judgment was entered.”

42 Pa.C.S. § 8103(a);5 Home Sav. & Loan Co. of Youngstown, Ohio v.

Irongate Ventures, LLC, 19 A.3d 1074, 1078 (Pa. Super. 2011).

“Judgment” here means “[t]he judgment [that] was enforced by the execution

proceedings” to which section 8103(a) refers, “whether that judgment is a

judgment in personam such as a judgment requiring the payment of money

or a judgment de terris or in rem such as a judgment entered in an action of

mortgage foreclosure[.]” 42 Pa.C.S. § 8103(g).

        The plain language of the [Deficiency Judgment] Act presently
        permits a petition to fix fair market value “as a supplementary
____________________________________________


5   The Deficiency Judgment Act provides, in pertinent part:

        (a)     General rule.— Whenever any real property is sold . . . to the
                judgment creditor in execution proceedings and the price for
                which such property has been sold is not sufficient to satisfy the
                amount of the judgment, interest and costs and the judgment
                creditor seeks to collect the balance due on said judgment,
                interest and costs, the judgment creditor shall petition the court
                to fix the fair market value of the real property sold. The petition
                shall be filed as a supplementary proceeding in the matter in which
                the judgment was entered[.]

42 Pa.C.S. § 8103 (emphasis added).

                                            - 10 -
J-S24019-22


      proceeding in the matter in which the judgment was entered,”
      even if that judgment was de terris or in rem, such as a foreclosure
      judgment. 42 Pa.C.S.A. at § 8103(a), (g). These subsections,
      when read together, permit a judgment creditor to file a petition
      to fix fair market value as a supplementary proceeding in the
      foreclosure action, following execution of the foreclosure
      judgment, and obtain a determination of “the balance of the
      debt[.]” 42 Pa.C.S.A. § 8103(c)(5); Irongate Ventures, 19 A.3d
      at 1080; accord Nicholas [v. Hofmann,] 158 A.3d [675,] 696
      n.34 [(Pa. Super. 2017)].

BR Holding Fund, LLC v. McKendrick, 245 A.3d 1060 (Pa. Super. 2020)

(Table), at *2.

      Here, it is clear that PFCU has executed on the judgment, and that

BMRK’s petition to intervene was filed after judgment was entered.

      To petition the court to intervene after a matter has been finally
      resolved is not allowed by our Rules of Civil Procedure. It is only
      during the pendency of an action that the court may allow
      intervention. Pa.R.C.P. 2327. An action is “pending,” according
      to the Black’s Law Dictionary (5th Ed.), when it is:

         Begun, but not yet completed; during; before the conclusion
         of; prior to the completion of; unsettled; undetermined; in
         process of settlement or adjustment.

      Thus, an action or suit is “pending” from its inception until the
      rendition of final judgment.

In re Estate of Albright, 545 A.2d at 899. See also U.S. Bank Nat’l Assoc.

v. Watters, 163 A.3d 1019, 1027 (Pa. Super. 2017).

      Essentially, BMRK asks this Court to find that PFCU’s deficiency action

renders the prior confessed judgment action “pending.” BMRK cites to no case

law to support this argument. Further, we read the term “supplementary,” as




                                     - 11 -
J-S24019-22



used in the Deficiency Judgment Act, and as defined in Merriam-Webster,6 to

mean an “additional” proceeding. BMRK’s argument, therefore, is meritless.

        Here, final judgment was entered in the underlying confessed judgment

action on August 7, 2019, before BMRK filed its petition to intervene on

September 20, 2021. BMRK does not stand to lose anything if judgment is

entered because judgment has already been entered. Thus, the order denying

its petition to intervene cannot be classified as a collateral order under

Pa.R.A.P. 313 and, therefore, the order in question is interlocutory. Moreover,

when BMRK filed its motion to intervene, there was no action “pending” within

the definition of Rule 2327.         BMRK, therefore, had no action in which to

intervene. Accordingly, we quash this appeal. Malehorn, 16 A.3d at 1141;

Pa.R.A.P. 313.

        Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




____________________________________________


6   https://www.merriam-webster.com/dictionary (last visited 9/19/22).

                                          - 12 -